MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                Dec 10 2015, 9:37 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Chris M. Teagle                                         Gregory F. Zoeller
Muncie, Indiana                                         Attorney General of Indiana
                                                        Jesse R. Drum
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Fredy R. Ticas,                                         December 10, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        05A05-1505-CR-512
        v.                                              Appeal from the Blackford
                                                        Superior Court
State of Indiana,                                       The Honorable John Nicholas
Appellee-Plaintiff.                                     Barry, Judge
                                                        Trial Court Cause No.
                                                        05D01-1501-F6-11



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 05A05-1505-CR-512 | December 10, 2015     Page 1 of 6
[1]   Fredy R. Ticas pleaded guilty to obstruction of justice, a Level 6 felony,1 and

      was sentenced to 912 days with 365 days to be executed and 547 days

      suspended to probation. Ticas appeals and raises the following issue for our

      review: whether his sentence is inappropriate in light of the nature of the

      offense and the character of the offender.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On January 5, 2015, Katie Aspy (“Aspy”) sent a text message to David Twibell

      (“Twibell”), inviting him to the trailer of Rebecca Cushing (“Cushing”). In her

      message, Aspy told Twibell she would “take care of him for the night.”

      Appellant’s App. at 8. When Twibell arrived at the trailer and walked in the

      door, Aspy stabbed him in the chest with a butcher knife. Twibell told Ticas,

      who was present inside the trailer at the time, to stop Aspy. Twibell was able to

      run away from the trailer, “squirting blood all over” and thinking he was going

      to die. Id. Ticas helped Aspy clean the knife and the inside of the trailer with

      bleach after Twibell left. Ticas did not call for help, and he told Cushing not to

      talk to the police.


[4]   The State charged Ticas with Level 6 felony obstruction of justice. On April 9,

      2015, a guilty plea hearing was held, and Ticas’s guilty plea was taken under




      1
          See Ind. Code § 35-44.1-2-2(a)(3).


      Court of Appeals of Indiana | Memorandum Decision 05A05-1505-CR-512 | December 10, 2015   Page 2 of 6
      advisement by the trial court. In the plea agreement, the State agreed to cap the

      executed portion of Ticas’s sentence at one year in exchange for Ticas’s plea of

      guilty to the charge of Level 6 felony obstruction of justice. At the sentencing

      hearing, the trial court accepted Ticas’s guilty plea and sentenced Ticas to 912

      days after finding Ticas’s criminal history to be an aggravating factor and

      finding no mitigating factors. The trial court ordered 365 days of the sentence

      to be executed and the remaining 547 days suspended to probation. Ticas now

      appeals.


                                     Discussion and Decision
[5]   Ticas argues his sentence is inappropriate. Under Indiana Appellate Rule 7(B),

      “we may revise any sentence authorized by statute if we deem it to be

      inappropriate in light of the nature of the offense and the character of the

      offender.” Corbally v. State, 5 N.E.3d 463, 471 (Ind. Ct. App. 2014). The

      question under Appellate Rule 7(B) is not whether another sentence is more

      appropriate; rather, the question is whether the sentence imposed is

      inappropriate. King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008). It is the

      defendant’s burden on appeal to persuade the reviewing court that the sentence

      imposed by the trial court is inappropriate. Chappell v. State, 966 N.E.2d 124,

      133 (Ind. Ct. App. 2012), trans. denied.


[6]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

      sentence to the circumstances presented, and the trial court’s judgment “should

      receive considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind.


      Court of Appeals of Indiana | Memorandum Decision 05A05-1505-CR-512 | December 10, 2015   Page 3 of 6
      2008). The principal role of appellate review is to attempt to “leaven the

      outliers.” Id. at 1225. Whether we regard a sentence as inappropriate at the

      end of the day turns on “our sense of the culpability of the defendant, the

      severity of the crime, the damage done to others, and myriad other facts that

      come to light in a given case.” Id. at 1224.


[7]   Ticas argues that his sentence is inappropriate in light of the nature of the

      offense and the character of the offender. Specifically, he contends that his

      maximum sentence of 912 days is inappropriate. He claims that the

      circumstances of the crime do not merit the maximum sentence in that his

      actions did not hurt or endanger the victim and did not hinder the investigation

      because he cooperated with the police. Ticas also asserts that his character does

      not merit his sentence because his criminal history consisted of only nonviolent

      offenses that are completely unrelated to the instant offense.


[8]   Ticas pleaded guilty to Level 6 felony obstruction of justice. “A person who

      commits a Level 6 felony (for a crime committed after June 30, 2014) shall be

      imprisoned for a fixed term of between six (6) months and two and one-half

      (2½) years, with the advisory sentence being one (1) year.” Ind. Code § 35-50-

      2-7(b). The trial court sentenced Ticas to 912 days, with 365 days executed and

      547 days suspended to probation.


[9]   Initially, we note that, contrary to Ticas’s contention, his sentence is not a

      maximum sentence. Our court has previously explained that, “‘for purposes of

      Rule 7(B) review, a maximum sentence is not just a sentence of maximum


      Court of Appeals of Indiana | Memorandum Decision 05A05-1505-CR-512 | December 10, 2015   Page 4 of 6
       length, but a fully executed sentence of maximum length’ and that ‘[a]nything

       less harsh, be it placement in community corrections, probation, or any other

       available alternative to prison, is simply not a maximum sentence.’” Bratcher v.

       State, 999 N.E.2d 864, 870-71 (Ind. Ct. App. 2013) (quoting Jenkins v. State, 909
N.E.2d 1080, 1085-86 (Ind. Ct. App. 2009), trans. denied.), trans. denied. Here,

       the trial court suspended a portion of Ticas’s sentence and placed him on

       probation. Therefore, Ticas did not receive a maximum sentence for purposes

       of Appellate Rule 7(B). See id.


[10]   Looking to the nature of the offense, Ticas was present in the trailer when Aspy

       stabbed Twibell and did nothing to stop her, even though Twibell requested

       assistance from Ticas. After Twibell fled from the trailer, Ticas helped Aspy

       cover up her crime by cleaning the knife and the trailer with bleach.

       Additionally, he also told Cushing not to talk to the police. Contrary to Ticas’s

       contention that “[i]t is plausible that [he], startled and shaken by the events that

       unfolded in his kitchen, acted as a reasonable person by cleaning up his home

       and instruments that had been bloodied in the moments prior,” Appellant’s Br. at

       5, he pleaded guilty to obstruction of justice, which makes it a crime to “alter[],

       damage[], or remove[] any record, document, or thing, with intent to prevent it

       from being produced or used as evidence in any official proceeding or

       investigation.” Ind. Code § 35-44.1-2-2(a)(3). Therefore, when he pleaded

       guilty, Ticas admitted that his intent was criminal. Further, it is not important

       whether his actions actually hindered the investigation, because such outcome

       does not affect his criminal culpability.


       Court of Appeals of Indiana | Memorandum Decision 05A05-1505-CR-512 | December 10, 2015   Page 5 of 6
[11]   As to his character, Ticas has a criminal history that consists of three

       misdemeanor convictions and one felony conviction. He has two Class A

       misdemeanor convictions for operating a vehicle with a blood alcohol content

       of .15 or more, one Class A misdemeanor conviction for operating a vehicle

       while intoxicated endangering a person, and one Class D felony conviction for

       operating a vehicle as a habitual traffic violator. Ticas has also previously

       violated his probation on two occasions. We conclude that, in light of the

       nature of the offense and the character of the offender, Ticas’s sentence is not

       inappropriate.2


[12]   Affirmed.


       Baker, J., and Barnes, J., concur.




       2
         To the extent that Ticas argues that the trial court abused its discretion in failing to consider mitigating
       circumstances, we find such argument waived for failing to present a cogent argument. See Whaley v. State,
       843 N.E.2d 1, 18 n.15 (Ind. Ct. App. 2006) (“Failure to put forth a cogent argument acts as a waiver of the
       issue on appeal.”), trans. denied; Ind. Appellate Rule 46(A)(8)(a) (“The argument must contain the
       contentions of the appellant on the issues presented, supported by cogent reasoning.”). Further, we note that
       Ticas did not advance any mitigating evidence at his sentencing hearing. Tr. at 5-6.

       Court of Appeals of Indiana | Memorandum Decision 05A05-1505-CR-512 | December 10, 2015            Page 6 of 6